Campbell, J.
The only assignment of error is the fact that the trial judge accepted a plea of guilty tendered in open court by the defendant’s attorney without inquiring of the defendant personally if his plea was voluntarily made, if he understood what he was doing and if he authorized his attorney to enter this plea in his behalf. There is no contention that the plea was not voluntarily made, that the defendant did not understand what he was doing when the plea was entered, or that his attorney was not authorized to enter such a plea. This same question has been before this Court and it would be an exercise in futility to discuss it again.
On the authority of State v. Abernathy, 1 N.C. App. 625, 162 S.E. 2d 114, the judgment of the superior court is
Affirmed.
Mallard, C.J., and MoRRis, J., concur.